[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________                 FILED
                                                            U.S. COURT OF APPEALS
                             Nos. 08-14924 & 08-15602         ELEVENTH CIRCUIT
                                                                 AUGUST 10, 2010
                              Non-Argument Calendar
                                                                   JOHN LEY
                            ________________________
                                                                    CLERK

                        D. C. Docket No. 08-60294-CV-PCH


DONALD D. BAKER,

                                                                Plaintiff-Appellant,

                                       versus

CITY OF HOLLYWOOD,
a political subdivision of the
State of Florida,
JOHN GRAHAM,
individually and in his official
capacity as police officer of the
City of Hollywood, Florida,
et al.,

                                                            Defendants-Appellees.


                            ________________________

                    Appeals from the United States District Court
                        for the Southern District of Florida
                          _________________________
                                 (August 10, 2010)
Before EDMONDSON, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

       Donald D. Baker, proceeding pro se, appeals the dismissal of his 42 U.S.C. §

1983 civil rights complaint for failure to state a claim, Fed.R.Civ.P. 12(b)(6). No

reversible error has been shown; we affirm.

       We review de novo a district court’s dismissal for failure to state a claim

under Rule 12(b)(6). Magluta v. Samples, 375 F.3d 1269, 1273 (11th Cir. 2004).

And “[w]e accept the facts of the complaint as true and view them in the light most

favorable to the nonmoving party.” Id.1

       Baker premised his allegations on an incident that occurred at a police

department holding facility in Hollywood, Florida. He alleged that, while he was

in the detainee holding area, a police officer struck another detainee without

provocation. Baker protested this act; and two officers began beating Baker while

other officers watched. Baker suffered injuries because of this beating. Based on

the altercation with the officers, Baker was charged with several counts, including




       1
       In addition, we liberally construe pro se pleadings. See Tannenbaum v. United States,
148 F.3d 1262, 1263 (11th Cir. 1998).

                                              2
battery on a police officer. Baker proceeded to trial, and a jury convicted him of

the battery charge but acquitted him of the other charges. He received a five-year

sentence. Baker filed various post-conviction motions, including a Fla.R.Crim.P.

3.850 motion, for which he received an evidentiary hearing. In return for Baker’s

withdrawal of this motion, his sentence was modified to time served; and he was

released.

           In his section 1983 complaint, Baker alleged a host of constitutional

violations stemming from the altercation and later trial and post-conviction

proceedings. He chiefly alleged that the surveillance video of the altercation had

been altered as had police reports of the incident. He alleged a conspiracy among

the many defendants -- including police officers, state prosecutors, and public

defenders -- to prevent the correct video from coming into evidence at trial: a

violation of Baker’s constitutional rights. The district court considered each of

Baker’s claims and determined that his complaint was subject to dismissal.2 We

address the court’s reasoning on the claims to the extent that Baker challenges

them on appeal.3

       2
          The resolution of this appeal does not require us to identify each defendant because the
district court’s reasons for dismissal encompass all defendants.
       3
        We need not address Baker’s argument that the district court should not have considered
Baker’s release of claims as a reason for denying his section 1983 complaint because the release
was involuntary. The court did not rely on the release when dismissing Baker’s claims; and,
therefore, whether Baker voluntarily agreed to release his claims when he withdrew his state

                                                 3
       Baker argues that he stated valid excessive force, failure-to-intervene, and

retaliation claims against the officers involved in his beating; and he challenges the

district court’s dismissal of the claims on statute-of-limitations grounds. A Rule

12(b)(6) dismissal on statute-of- limitations grounds is appropriate only if it is

apparent from the face of the complaint that the claim is time-barred. La Grasta v.

First Union Secs., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

       Florida’s four-year statute of limitations for personal injuries applies to

claims for deprivations of rights under section 1983. Chappell v. Rich, 340 F.3d

1279, 1283 (11th Cir. 2003). A section 1983 claim accrues -- and the statute of

limitations begins to run -- when “the facts which would support a cause of action

are apparent or should be apparent to a person with a reasonably prudent regard for

his rights.” Mullinax v. McElhenney, 817 F.2d 711, 716 (11th Cir. 1987) (citation

and internal quotation omitted).

       The events giving rise to Baker’s excessive force, failure-to- intervene, and

retaliation claims occurred on 18 April 2003, when Baker allegedly was beaten at

the holding facility. From the face of the complaint that Baker knew the facts

underlying these claims then is apparent. But he did not file his section 1983

action until 3 May 2008, beyond the four-year period. So, the district court



post-conviction motion does bear on the outcome of this appeal.

                                               4
concluded correctly that these claims were barred by the statute of limitations.4

       Baker also argues that he sufficiently stated a claim for conspiracy to alter

evidence and to conceal the excessive force used against him so that defendants

could sabotage his criminal trial and prevent him from filing a section 1983

complaint. The district court determined that Heck v. Humphrey, 114 S.Ct. 2364

(1994), barred Baker’s conspiracy claim.

       A section 1983 action is barred if “success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson,

125 S.Ct. 1242, 1248 (2005). To recover damages for an allegedly

unconstitutional conviction or imprisonment, or for other harm caused by acts the

unlawfulness of which would render a conviction invalid, a section 1983 plaintiff

must prove that the conviction or sentence has been reversed on direct appeal,

expunged by executive order, invalidated by a state tribunal, or called into question

by a federal court’s issuance of a writ of habeas corpus; otherwise, such a claim is

not cognizable under section 1983. Heck, 114 S.Ct. at 2372.


       4
         To the extent Baker argues that Defendants interfered with his right to access the courts
by altering the videotape so as to dissuade or otherwise prevent him from filing his section 1983
action, Baker knew about the facts underlying this interference claim more than four years
before he filed his complaint. Thus, any claim that Defendants’ acts interfered with his right to
access the courts also was precluded by the statute of limitations. See Chappell, 340 F.3d at
1283 (explaining that a four-year statute of limitations applies to section 1983 claims for
interference with access to courts and that the limitations period begins to run when the plaintiff
knows or should know that he has suffered the injury that forms the basis of his complaint, and
who has inflicted the injury).

                                                 5
      Here, Baker’s conspiracy allegation claimed that defendants (1) falsified

evidence used to convict him, (2) failed to provide him effective assistance of

counsel, (3) offered perjured testimony in their depositions and at his trial and

post-conviction proceedings, and (4) improperly prosecuted him despite being

aware of exculpatory evidence. Although Baker was acquitted on certain charges,

success on his conspiracy claim necessarily would impugn the validity of his

conviction for battery on a law enforcement officer because his claims allege that

defendants’ unconstitutional acts caused him to be convicted of that charge. And

Baker’s battery charge has not been invalidated; so his conspiracy claim is not

cognizable under section 1983.

      Baker also challenges the district court’s reasoning about immunity. He

argues that prosecutorial immunity did not apply because the state prosecutors’

acts were unrelated to the judicial process and instead, were an investigative

function. And he contends that witness immunity did not apply to the public

defenders who testified at his post-conviction hearings because their acts were part

of a broader conspiracy.

      Although Baker attempts to cast the prosecutors’ acts as administrative, he

alleged that the State Attorney’s Office charged and prosecuted him based on

falsified evidence and that the prosecutors made false statements during his post-



                                           6
conviction proceedings. These allegations relate directly to acts taken in

connection with the prosecution of Baker’s criminal case. And prosecutors are

absolutely immune from liability for damages for activities that are intimately

associated with the judicial phase of the criminal process. Imbler v. Pachtman, 96

S.Ct. 984, 995-96 (1976); see also Fullman v. Graddick, 739 F.2d 553, 559 (11th

Cir. 1984) (explaining that immunity extends where prosecutors use false

testimony and suppress exculpatory evidence). The district court committed no

error in determining that the prosecutors were entitled to immunity.

      And the district court dismissed only claims about defendants’ testimony:

and not claims about non-testimonial acts, as Baker suggests. Because witnesses

are absolutely immune from damages based on their testimony, the court’s witness

immunity ruling also was correct. See Briscoe v. LaHue, 103 S.Ct. 1108, 1114

(1983) (witnesses are absolutely immune from damages arising from their

testimony in judicial proceedings, even if the witness knew the statement was false

and the witness made the statement with malice).

      Baker finally challenges the district court’s dismissal of his complaint

without granting him leave to amend. To the extent Baker repeated the claims

raised in his original complaint, these claims were dismissed as barred by the

statute of limitations, Heck, or immunity; and amendment would not cure these



                                          7
deficiencies.5 See Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1262-63 (11th

Cir. 2004) (concluding that a district court properly may deny leave to amend a

complaint when the amendment would be futile). Baker contends that the district

court could exercise supplemental jurisdiction over his state law claims. But the

court was permitted to decline supplemental jurisdiction where it already had

dismissed Baker’s federal claims. See 28 U.S.C. § 1367(c).

       AFFIRMED.




       5
        Baker argues that he cured any deficiencies in his amended complaint by bringing the
claims under section 1983 instead of 42 U.S.C. §§ 1985, 1986, as he did in his original
complaint. But the court clearly considered Baker’s claim under the section 1983 framework.

                                               8